Name: Commission Regulation (EC) No 2178/97 of 31 October 1997 establishing the allocation of export licences for cheeses to be exported in 1998 to the United States of America under the additional quota resulting from the GATT Agreements
 Type: Regulation
 Subject Matter: America;  processed agricultural produce;  international trade;  tariff policy
 Date Published: nan

 1 - 11 - 97 1 EN I Official Journal of the European Communities L 298/65 COMMISSION REGULATION (EC) No 2178/97 of 31 October 1997 establishing the allocation of export licences for cheeses to be exported in 1998 to the United States of America under the additional quota resulting from the GATT Agreements THE COMMISSION OF THE EUROPEAN COMMUNITIES, interested operator making a request and lodging a se curity, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION: Having regard to Commission Regulation (EC) No \ A66I95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products ('), as last amended by Regulation (EC) No 1913/97 (2), and in particular Article 9a (3) thereof, Article 1 1 . Applications for provisional export licences lodged pursuant to Regulation (EC) No 1876/97 in respect of the product groups indentified by Note Nos 16, 17, 20 , 21 and 25 in column 1 of the Annex hereto,  by applicants which show an export to the United States of America of the products in question during at least one of the preceding three years and whose designated importers are subsidiaries shall be accepted in so far as the allocation coefficients indicated in column 4 of the Annex allow, Whereas Commission Regulation (EC) No 1 876/97 (3) opens the procedure for the allocation of export licences for cheese to be exported in 1998 to the United States of America under the additional quota resulting from the GATT Agreements; Whereas, in the case of applications for provisional licences lodged pursuant to Regulation (EC) No 1876/97 relating to quantities of products in each product group greater than those available, the allocation of licences may take into account the quantity of the same products exported to the United States of America by the applicant in the past and preference may be given to applicants whose designated importers are subsidiaries; whereas licences should be allocated to applicants who exported the cheeses in question to the United States of America in at least one of the preceding three years; whereas a pre ­ ference should be accorded to those applicants whose designated importers are subsidiaries by fixing higher allocation coefficients for such applicants; whereas all other applications should be rejected;  by applicants other than those provided for under the first indent which show an export to the United States of America of the products in question during at least one of the preceding three years shall be accepted in so far as the coefficients in column 5 of the Annex allow,  by applicants other than those provided for under the first and second indents above shall be rejected. 2 . Applications for provisional export licences lodged pursuant to Regulation (EC) No 1876/97 in respect of the product groups identified by Note Nos 18 and 22 in column 1 of the Annex hereto shall be accepted for the quantities requested . On the further application of the trader within three working days of the entry into force of this Regulation and subject to the lodging of the security applicable , provisional export licences may be issued for further quantities in so far as the coefficients in column 6 of the Annex allow.Whereas in the case of products groups for which the applications lodged are for quantities less than those available it is appropriate to provide for the allocation of the remaining quantities to the applicants in proportion to the quantities applied for; whereas the allocation of such further quantities should be conditional upon the Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ L 144, 28 . 6 . 1995, p . 22. (2) OJ L 268 , 1 . 10 . 1997, p . 27. 1 OJ L 265, 27. 9 . 1997, p. 28 . L 298/66 I EN I Official Journal of the European Communities 1 . 11 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1997. For the Commission Franz FISCHLER Member of the Commission ANNEX Identification of group in accordance with Additional Notes in Chapter 4 of the Harmonised Tariff Schedule of the United States of America Quantities available for 1998 Allocation coefficients provided for in : Note No Article 1 ( 1 ) Group Tonnes First indent Second indent Article 1 (2) 0 ) ( 2) (3) (4) (5) ( 6) 16 Not specifically provided for (NSPF) 2 472,877 0,427434 0,284956 17 Blue Mould 200,000 0,401075 0,267384 18 Cheddar 666,667 1,0 1,0 1,333334 20 Edam/Gouda 666,667 0,511902 0,341268 21 Italian Type 466,667 0,287483 0,191655 22 Swiss or Emmenthaler other than with eye formation 646,339 1,0 1,0 1,205856 25 Swiss or Emmenthaler with eye formation 4 916,506 0,473150 0,315433